DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12-15, 17, 18, 23-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al., U.S. Patent Publication 2019/0368304, hereinafter referred to as Deng.
Regarding Claims 1 and 2, Deng discloses an apparatus configured to be deployed in a subterranean well at a setting location, the apparatus comprising:
A load ring (in the form of either rings 22 or 24) comprising an outer surface having an outer circumference (defined by the outer surface seen in Figures 2/3), an inner surface with a central axis (defined as the surface which forms the through bore about axis 40; Paragraph 0019), and a wall having a wall thickness (defined as the radial thickness of the ring, Paragraph 0019), wherein the wall includes exactly one slot (formed by segments 28, 30, 32, Figure 3, Paragraph 0019) extending through the entire wall thickness, and the slot follows a circuitous path from a front face of the load ring to a back face of the load ring (in so far as the segments include both vertical and connection horizontal portions as seen in Figure 3), the slot having a first inner surface and a second inner surface (defined as opposing surfaces of the slot segments), wherein a portion of the first inner surface and a portion of the second inner surface are configured to contact one another when the outer circumference of the load ring is enlarged (Paragraphs 0019, 0020); and wherein the outer surface of the load ring is textured to engage and grip an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020);
An energizing ring (expanding cone 44) having an outer surface, an inner surface, and a central axis (as seen in Figure 6, the cone runs on the interior bore of rings 22/24), wherein the outer surface of the energizing ring is configured to contact the inner surface of the load ring and to enlarge the outer circumference of the load ring in a radial direction, thereby causing the outer surface of the load ring to securely grip and seal against an inner surface of the subterranean wellbore at the setting location (Paragraphs 0020, 0021).
Regarding Claim 3, Deng further discloses the circuitous path includes a first portion that runs parallel to the central axis at the front face (portion 32, Figure 3), a second portion that runs parallel to the central axis at the back face (portion 30, Figure 3), and a third portion that runs perpendicular to the central axis at one or more locations between the front and back face (portion 28, Figure 3, Paragraph 0019).
Regarding Claim 4, Deng further discloses that the circuitous path may be oriented at an angle to the central axis (Paragraph 0019, also noting that as portion 28 runs perpendicular it is necessary at an angle).
Regarding Claim 6, Deng further discloses the outer surface of the load ring includes a textured surface (in so far as the outer surface is designed to engage the wellbore wall in a sealing manner, in the absence of a more explicit recitation of such a texture, the outer surface must have some sealing texture) and at least one shoulder extending to or above the textured surface configured to engage and grip the inner surface of the wellbore (as seen in Figures 4/5).
Regarding Claim 7, Deng further discloses that the inner surface of the load ring includes a convex surface (having an essentially cylindrical shape) relative to the central axis and the outer surface of the energizing ring includes a tapered surface relative to the central axis (as seen in Figures 4/5, Paragraph 0019).
Regarding Claim 8, Deng further discloses that the inner surface of the load ring includes a tapered surface (as seen in Figure 3) and the outer surface includes a convex surface relative to the central axis (having an essentially cylindrical shape).
Regarding Claims 12 and 13, Deng discloses a method of installing an apparatus in a subterranean well, the method comprising:
Positioning a load ring (in the form of either rings 22 or 24) and an energizing ring (44) on a deployment device (mandrel 18, Paragraphs 0018, 0019);
 The load ring (22/24) comprising an outer surface having an outer circumference (defined by the outer surface seen in Figures 2/3), an inner surface with a central axis (defined as the surface which forms the through bore about axis 40; Paragraph 0019), and a wall having a wall thickness (defined as the radial thickness of the ring, Paragraph 0019), wherein the wall includes exactly one slot (formed by segments 28, 30, 32, Figure 3, Paragraph 0019) extending through the entire wall thickness, and the slot follows a circuitous path from a front face of the load ring to a back face of the load ring (in so far as the segments include both vertical and connection horizontal portions as seen in Figure 3), the slot having a first inner surface and a second inner surface (defined as opposing surfaces of the slot segments), wherein a portion of the first inner surface and a portion of the second inner surface are configured to contact one another when the outer circumference of the load ring is enlarged (Paragraphs 0019, 0020), and wherein the outer surface of the load ring is textured to engage, grip, and seal an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020);
The energizing ring (expanding cone 44) having an outer surface, an inner surface, and a central axis (as seen in Figure 6, the cone runs on the interior bore of rings 22/24);
Inserting the deployment device, the load ring, and the energizing ring into the well, the load and energizing rings positioned on the deployment device in a first orientation (as seen in Figure 1A) that allows them to be deployed and to traverse the well;
Delivering the deployment device, load ring, and energizing ring to a setting location (as part of the setting operation, Paragraph 0016);
Activating the deployment device to move the outer surface of the energizing ring to contact the inner surface of the load ring to enlarge the outer circumference of the load ring to securely grip and seal against an inner surface of the well at the setting location (as seen in Figure 1B, Paragraphs 0019-0021).
Regarding Claim 14, Deng further discloses the circuitous path includes a first portion that runs parallel to the central axis at the front face (portion 32, Figure 3), a second portion that runs parallel to the central axis at the back face (portion 30, Figure 3), and a third portion that runs perpendicular to the central axis at one or more locations between the front and back face (portion 28, Figure 3, Paragraph 0019).
Regarding Claim 15, Deng further discloses that the circuitous path may be oriented at an angle to the central axis (Paragraph 0019, also noting that as portion 28 runs perpendicular it is necessary at an angle).
Regarding Claim 17, Deng further discloses the outer surface of the load ring includes a textured surface (in so far as the outer surface is designed to engage the wellbore wall in a sealing manner, in the absence of a more explicit recitation of such a texture, the outer surface must have some sealing texture) and at least one shoulder extending to or above the textured surface configured to engage and grip the inner surface of the wellbore (as seen in Figures 4/5).
Regarding Claim 18, Deng further discloses that the inner surface of the load ring includes a convex surface (having an essentially cylindrical shape) relative to the central axis and the outer surface of the energizing ring includes a tapered surface relative to the central axis (as seen in Figures 4/5, Paragraph 0019).
Regarding Claims 23 and 24, Deng discloses a subterranean well comprising:
A subterranean well having an inner surface at a setting location (defined by casing 14);
A load ring (in the form of either rings 22 or 24) comprising an outer surface having an outer circumference (defined by the outer surface seen in Figures 2/3), an inner surface with a central axis (defined as the surface which forms the through bore about axis 40; Paragraph 0019), and a wall having a wall thickness (defined as the radial thickness of the ring, Paragraph 0019), wherein the wall includes exactly one slot (formed by segments 28, 30, 32, Figure 3, Paragraph 0019) extending through the entire wall thickness, and the slot follows a circuitous path from a front face of the load ring to a back face of the load ring (in so far as the segments include both vertical and connection horizontal portions as seen in Figure 3), the slot having a first inner surface and a second inner surface (defined as opposing surfaces of the slot segments), wherein a portion of the first inner surface and a portion of the second inner surface are configured to contact one another when the outer circumference of the load ring is enlarged (Paragraphs 0019, 0020), and wherein the outer surface of the load ring is textured to engage, grip, and seal an inner surface of a subterranean well (as seen in the transition from Figures 1A to 1B; Paragraphs 0016-0020);
An energizing ring (expanding cone 44) having an outer surface, an inner surface, and a central axis (as seen in Figure 6, the cone runs on the interior bore of rings 22/24), wherein the outer surface of the energizing ring is configured to contact the inner surface of the load ring and to enlarge the outer circumference of the load ring in a radial direction, thereby causing the outer surface of the load ring o seal against an inner surface of the subterranean wellbore at the setting location (Paragraphs 0020, 0021).
Regarding Claim 25, Deng further discloses that the setting location inner surface is defined by a casing string (14; Paragraph 0016).
Regarding Claim 26, Deng further discloses the circuitous path includes a first portion that runs parallel to the central axis at the front face (portion 32, Figure 3), a second portion that runs parallel to the central axis at the back face (portion 30, Figure 3), and a third portion that runs perpendicular to the central axis at one or more locations between the front and back face (portion 28, Figure 3, Paragraph 0019).
Regarding Claim 28, Deng further discloses the outer surface of the load ring includes a textured surface (in so far as the outer surface is designed to engage the wellbore wall in a sealing manner, in the absence of a more explicit recitation of such a texture, the outer surface must have some sealing texture) and at least one shoulder extending to or above the textured surface configured to engage and grip the inner surface of the wellbore (as seen in Figures 4/5).
Regarding Claim 29, Deng further discloses that the inner surface of the load ring includes a convex surface (having an essentially cylindrical shape) relative to the central axis and the outer surface of the energizing ring includes a tapered surface relative to the central axis (as seen in Figures 4/5, Paragraph 0019).
Regarding Claim 30, Deng further discloses that the inner surface of the load ring includes a tapered surface (as seen in Figure 3) and the outer surface includes a convex surface relative to the central axis (having an essentially cylindrical shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (2019/0368304) in view of Godfrey et al., U.S. Patent Publication 2020/0063521, hereinafter referred to as Godfrey.
Regarding Claims 5, 16, and 27, Deng discloses the limitations presented in Claims 1, 12, and 23 as detailed above.  While Deng discloses the rings expanding to form a seal, it does not expressly disclose that the rings include a particulate coating to increase friction.
Additionally, Godfrey teaches the use of tubular seals in a wellbore which may include friction increasing means in the form of abrasive particulates (Paragraph 0037).
Therefore, it would have been obvious to modify the sealing surface of Deng to include abrasive particles to increase friction as taught by Godfrey.  Doing so would improve the seals ability to resist pressure and temperature changes (Paragraph 0037).
Claims 9-11, 19-21, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (2019/0368304) in view of Walton et al., U.S. Patent Publication 2018/0038193, hereinafter referred to as Walton.
Regarding Claim 9, Deng discloses the limitations presented in Claim 1 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 10,   Deng discloses the limitations presented in Claim 1 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 11,   Deng discloses the limitations presented in Claim 1 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 19, Deng discloses the limitations presented in Claim 12 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 20,   Deng discloses the limitations presented in Claim 123 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 21,   Deng discloses the limitations presented in Claim 12 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 31, Deng discloses the limitations presented in Claim 23 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 32,   Deng discloses the limitations presented in Claim 23 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 33,   Deng discloses the limitations presented in Claim 23 as previously discussed.  While Deng discloses that the elements presented may be made by material deposited in layers, it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Deng to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (2019/0368304) in view of Massey et al., U.S. Patent Publication 2019/0383108, hereinafter referred to as Massey.
Regarding Claim 22, Deng discloses the limitations presented in Claim 12 as previously discussed, including the use of a deployment tool string, it does not expressly disclose that the deployment string includes a pivot point for reducing friction with the surrounding wellbore wall.
Additionally, Massey teaches the use of a deployed string into a wellbore which uses a friction reducing pivot assembly (206) having pivot points (226) which act to reduce friction between the string and the surrounding formation (Paragraph 0041).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Deng to include a pivot friction assembly as taught by Massey.  Doing so would improve the string’s ability to be deployed into the wellbore by facilitating axial movement (Paragraph 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell et al., U.S. Patent 4,745,972, teaches the use of a downhole packer system with two part extrusion control rings having an internal slotted structure.
Vick et al., U.S. Patent 6,793,022, teaches the use of a downhole composite anchoring device with terminal end through slots to control expansion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676